DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 are currently pending and are presented for examination on the merits.

Priority
Applicant’s claim for the benefit of a prior-filed U.S. Provisional Patent Application No. 62/689,739 filed June 25, 2018 under 35 U.S.C. 119(e) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 25, 2019 was filed before the filing of a first office action on the merits. As such, the submission complies with the provisions of 37 CFR 1.97. Accordingly, the IDS submitted June 25, 2019 has been considered by the examiner.


Drawings
 	The drawings are objected to because the amended specification change reference numeral from 120 to “124”. However, figs.1-2 still showing 120 and fig.6 shows 120/124. As best understood, reference numeral 120 should be changed to “124”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3, 5-7, 9-13, 15, and 18 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Patent Pub. No. 2014/0360387 to Bogdon.
Regarding claim 1: Bogdon discloses a smoker assembly (smoker 10; Figure 1) comprising: a body portion (primary housing 52; Figure 1) comprising a top end (the top end of the smoker 10 is located near lid 62) and a bottom end (bottom 64; Figure 3), wherein said body portion (52) comprises at least one air inlet vent (smoke delivery assembly 16; Figure 3) […] and at least one air inlet duct (duct 88) coupled to said body portion (“duct 88 is at least partly formed by the housing walls 54, 56, 58, and 60” that form the primary housing 52/body portion. See, Bogdon, para. [0054]), wherein said air inlet duct (88) comprises a first opening (air flow portal 40) configured to align with said air inlet vent (the first opening/air flow portal 40 couples with duct 88) and a second opening (diffuser openings 104 coupled to duct 88; Figure 3) configured to be positioned proximate said bottom end (bottom 64).
The embodiment of Bogdon shown in Figure 3 does not show the first opening (40) of the air inlet vent (16) defined through wall 60 proximate the top end, 
However, paragraph [0046] of Bogdon, teaches an alternative embodiment, not shown, where “no smoke plenum is provided and the smoke exits the smoke generator chamber 28 (of smoke delivery assembly 16) and directly enters the right smoke chamber 80.” Bogdon, para. [0046]. That is, Bogdon suggests an alternative or secondary embodiment without a smoke plenum 38 where the air flow portal 40 extends directly through wall 60 and into the right smoke chamber 80 portion of duct 88 (Figure 7). 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to orient the air inlet 40 directly through the wall 60 (e.g., without the smoke plenum 38) at or near the air flow portal 40 proximate to the top end to reduce the number of components and thereby reduce the cost of manufacture, assembly, and/or maintenance of the smoker 10.
Regarding claim 2: Bogdon discloses the smoker assembly (10) of claim 1 with the body portion (52) comprising a plurality of walls (primary housing walls 54 opposite wall 54’, wall 56 opposite wall 56’, wall 58 opposite wall 58’, and wall 60 opposite wall 60’ form the duct 88 surrounding a food chamber 14; Figure 1) that define a chamber (smoke chamber 80; Figure 7), and the at least one air inlet vent (16; Figure 3 shows the air inlet vent 16 coupled to the air flow portal 40) defined in a wall of the plurality of walls (as described above, the air flow portal 40 extends directly through the primary housing wall 60 in an alternative/secondary embodiment when the smoke plenum 38 is removed), and wherein said at least one air inlet duct (88) extends along the wall (air inlet duct 80 extends along and between primary housing walls 60 and 60’; Figures 3 and 7. See Bogdon, paras. [0046], [0048], and [0053]-[0055]).
Regarding claim 3: Bogdon discloses the smoker assembly (10) of claim 2 where the second opening (104) is configured to channel air into the chamber (14). (See, Bogdon, para. [0056] and Figure 3.)
Regarding claim 5: Bogdon discloses the smoker assembly (10) of claim 1 where the air inlet duct (88) comprises a front side (wall 60) and an opposing rear side (wall 58’ – note that duct 88 has opposing walls 60[Wingdings font/0xE0]60’ and 58[Wingdings font/0xE0]58’ where the outer wall – e.g., wall 60 -  is opposite the inner wall – e.g., wall 60’; accordingly the outer wall 60 is opposite the inner wall 58’), wherein the first opening (40) is formed in the front side (60) and the second opening (104) is formed in the rear side (duct 88 penetrates rear wall 58’ and is “formed” through wall 58’ on the rear or inner side of duct 88). 
Regarding claim 6: Bogdon further discloses the smoker assembly (10) of claim 1 having a bottom assembly (drip pan assembly 70; Figure 3) removably coupled to said bottom end (64) of said body portion (52). (See, Bogdon, para. [0051]).
Regarding claim 7: Bogdon further discloses the smoker assembly (10) of claim 1 having a lid assembly (lid 62; Figure 3) pivotally coupled to the top end of said body portion (52), said lid assembly (62) comprising at least one exhaust vent (142 defined therethrough. (See, Bogdon, para. [0062] and FIG. 3).
Regarding claim 9: Bogdon discloses the smoker assembly (10) of claim 1 with the air inlet duct (88) comprising a top end (near lid 62, the top end of the air inlet duct 88 is adjacent the top of the primary housing 52) and a bottom end (similarly, the bottom end of the air inlet duct 88 is adjacent the bottom 64 of the housing assembly 52), the first opening (40) is positioned proximate the top end (near lid assembly 62) and the second opening (140) is positioned proximate the bottom end (64). (See, Bogdon, FIG. 3. Examiner notes that based on the broadest reasonable interpretation, the first opening in Figure 3 is above the second opening and thus proximate the top. Similarly, the second opening 140 is positioned below the first opening in Figure 3 and thus proximate the bottom end).
Regarding claim 10: Bogdon discloses the smoker assembly (10) of claim 1 with the body portion (52) having a plurality of support structures (smoke chamber openings 106; Figure 3) spaced between said top end (near lid assembly 62) and said bottom end (64) (the openings 106 are shown evenly spaced between the top and bottom of the body portion 52 to support the food racks 68 spanning fully across the interior opening of chamber 14. See Bogdon, para. [0049]), wherein said smoker assembly (10) comprises a fuel container (internal drip tray 66) configured to engage at least one support structure (106) to position said fuel container at a desired location (across food chamber 14 but not entirely close of air circulation) along said body portion (52) between said top end (near lid assembly 62) and said bottom end (64). (Examiner notes that grease and liquids dripping from food on the food racks are forms of fuel for combustion. Based on the broadest reasonable interpretation the internal drip tray 66 supports a fuel container at a desired location as described in Bogdon, paras. [0049]-[0050] and Figure 3).
Regarding claim 11: Bogdon discloses a method of assembling a smoker assembly (10) by forming an air inlet vent (16) through a body portion (52; Bogdon, paras. [0044] and [0046]), wherein the body portion (52) includes a top end (near lid 62) and a bottom end (64), the air inlet vent (16) being positioned proximate the top end (“An air flow portal 40 can be provided adjacent upper end portion 32 of the chamber 28.” Bogdon, para. [0046]); and coupling an air inlet duct (88) to the body portion (52), the air inlet duct (88) having a first opening (40) and a second opening (104), wherein coupling the air inlet duct (88) comprises aligning the first opening (40) with the air inlet vent (16) and positioning the second opening (104) proximate the bottom end (64) of the body portion (52). (Bogdon, para. [0046] and [0048]).
For reasons similar to those presented in the analysis of claim 1 above, the embodiment shown in Figure 3 of Bogdon does not identically show the first opening (40) of the air inlet vent (16) defined through wall (60) proximate the top end of the air inlet vent (16).
Accordingly, the primary embodiment of Bogdon does not identically disclose a first opening (40) through the wall 60 proximate the top end because the first opening (40) is into smoke plenum (38) rather than directly between the smoke generator chamber 28 and the right smoke chamber (80) of the duct (88).
However, paragraph [0046] of Bogdon further teaches an alternative embodiment where “no smoke plenum is provided and the smoke exits the smoke generator chamber 28 (of smoke delivery assembly 16) and directly enters the right smoke chamber 80.” (Bogdon, para. [0046]). As such, Bogdon suggests an alternative embodiment of smoker 10 without a smoke plenum 38, in which, the air flow portal 40 extends directly through wall 60 and into the right smoke chamber 80 portion of duct 88 (Figure 7). 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to orient the air inlet 40 directly through the wall 60 (e.g., without the smoke plenum 38) near the air flow portal 40 proximate the top end to reduce the number of components and thereby reduce the cost of manufacture, assembly, and/or maintenance of the smoker 10.
Regarding claim 12: Bogdon discloses the assembly method according to claim 11 wherein coupling the air inlet duct (88) to the body portion (52) comprises coupling the air inlet duct (88) to an inner surface of a wall (e.g., prime walls of primary housing 52) of a plurality of walls (walls 54, 54’, 56, 56’, 58, 58’, 60, and 60’) that form the body portion (52), wherein the air inlet vent (16) is defined in the wall (specifically wall 60), and wherein the plurality of walls define a chamber (food chamber 14, Figure 1). (Bogdon, paras. [0046], [0048], and [0053]-[0055]).
Regarding claim 13: Bogdon discloses the assembly method according the claim 12 wherein coupling the air inlet duct (88) to the body portion (52) comprises coupling the air inlet duct (88) to the body portion (52) such that an airflow (arrow 96 of Figure 7) enters the air inlet vent (16), is channeled downward (e.g., from air inlet vent 16 near 40 downward and out through openings 104) through the air inlet duct (88), and is discharged from the air inlet duct (88) through the second opening (104) into the chamber (14). (See, Bogdon, para. [0056] and Figures 3 and 7).
Regarding claim 15: Bogdon discloses the method of claim 11 further comprising removably coupling a bottom assembly (drip pan assembly 70, Figure 3) to the bottom end (64) of the body portion (52). (See, Bogdon, para. [0051]).
Regarding claim 16: Bogdon discloses the method of claim 11 further comprising pivotally coupling (e.g., a hinge connection including “a pin and bearing pivot,” Bogdon, para. [0062]) a lid assembly (62) to the top end (near lid assembly 62) of the body portion (52), the lid assembly (62) including at least one exhaust vent (142) defined therethrough. (See, Bogdon, para. [0062] and FIG. 3).
Regarding claim 18: Bogdon discloses the method of claim 11 further comprising coupling a plurality of support structures (openings 106 support the internal drip tray 66 and food racks that span across food chamber 14) to the body portion (52) and spaced between the top end (near lid assembly 62) and the bottom end (64); and engaging at least one support structure (106) with a fuel container (internal drip dray 66 comprising combustible fuel) to position the fuel container (66) at a desired location along the body portion (52) between the top end (near lid assembly 62) and the bottom end (64). (Examiner notes that grease and liquids dripping from food on the food racks are forms of “fuel” available for combustion. Based on the broadest reasonable interpretation the internal drip tray 66 supports a fuel container at a desired location as described in Bogdon, paras. [0049]-[0050] and Figure 3).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bogdon as applied above to claims 1-3, 5-7, 9-13, 15-16, and 18, and in further view of U.S. Patent No. 8,122,818 to Oberlander.
Regarding claim 4: Bogdon teaches the smoker assembly (10) of claim 1 but does not identically disclose that the body portion comprises at least one control mechanism slidably coupled to the body portion (52) proximate the air inlet vent (16). 
Oberlander teaches a control mechanism (sliding vent door 170; Figure 3) that is slidably coupled to the body portion (grill enclosure 110; Figure 3) and proximate to the air inlet vent (sliding vent door 170 slides within the smoker portion 120 to vent the smoker portion 120 of the grill enclosure 110. Oberlander, col. 2, ll. 28-42), wherein the at least one control mechanism (sliding vent door 170) is configured to slide along the body portion (within grill enclosure 110) to selectively cover a portion of the air inlet vent (the adjustable vent is adjacent the sliding vent door 170) to control an airflow therethrough. (Id.)
It would have been obvious to one skilled in the art at the time of the effective filing date of the application to modify the air vents of Bogdon (16) with a slider assembly (e.g., 170 of Oberlander) over the opening (40) to selectively control the smoke intake into the food chamber (14). In other words, it would have been obvious to incorporate the sliding control mechanism (170) of Oberlander over the first opening (40) of the air inlet vent (16) in Bogdon to enhance operator control of the oxygen/smoke/air ventilation within the duct (88) and/or food chamber (14) of Bogdon. (Bogdon, para. [0063] and Oberlander, Abstract and claim 1).
Regarding claim 14: Bogdon teaches assembling the smoker assembly (10) of claim but does not identically disclose that the body portion (52) comprises a control mechanism that is slidably coupled to the body portion (52) and proximate the air inlet vent (16 near air flow portal 40). 
Oberlander teaches a control mechanism (sliding vent door 170; Figure 3) that is slidably coupled to the body portion (grill enclosure 110; Figure 3) and proximate to the air inlet vent (sliding vent door 170 slides within the smoker portion 120 to vent the smoker portion 120 of the grill enclosure 110. Oberlander, col. 2, ll. 28-42), wherein the at least one control mechanism (sliding vent door 170) is configured to slide along the body portion (within grill enclosure 110) to selectively cover a portion of the air inlet vent (the adjustable vent is adjacent the sliding vent door 170) to control an airflow therethrough. (Id.)
It would have been obvious to one skilled in the art at the time of the effective filing date of the application to modify the air vent (16) of Bogdon near the portal 40 with the slider assembly (170) of Oberlander to selectively control the smoke intake into the food chamber (14). In other words, it would have been obvious to incorporate the sliding control mechanism (170) of Oberlander over the air portal 40 of the inlet vent (16) in Bogdon to enhance operator control of the oxygen/smoke/air ventilation within the duct (88) and/or food chamber (14) of Bogdon. (Bogdon, para. [0063] and Oberlander, Abstract and claim 1).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bogdon as applied to claims 1-3, 5-7, 9-13, 15-16, and 18 above, and in further view of U.S. Patent App. No. 2010/0252021 to Bryce.
Regarding claim 8: Bogdon discloses the smoker assembly (10) of claim 7 where the lid assembly (62) comprises at least one control mechanism (air flow indicator 144; Figures 3 and 4, See also, Bogdon, para. [0063]) that is [mechanically] coupled to said lid assembly (62) proximate the exhaust vent (142), wherein said at least one control mechanism (144) is configured to selectively cover a portion of the exhaust vent (142) on lid assembly (62) to control an airflow therethrough. (Bogdon, para. [0063] and Figure 3). 
However, Bogdon does not identically teach that the control mechanism is configured to slidably control or couple to the lid assembly (62).
Bryce teaches exhaust vents that are opened or closed “to any continually varying degree by sliding exhaust vent actuator 146 to cause vent shutter 148 to slide relative to the lid … [and] change[] the effective orifice size of the exhaust vents accordingly.” Bryce, para. [0040], see also, Figure 12. 
Accordingly, it would have been obvious at the time the inventions were filed for a person of ordinary skill in the art to use a slidable shutter 148 to mechanically control the exhaust vent on the lid assembly to continuously control the varying degree of venting through the lid assembly and thereby control the smoke accumulated within the cooking chamber.
Regarding claim 17: Bogdon discloses the method of assembling the smoker assembly (10) of claim 16 having at least one control mechanism (air flow indicator 144; Figures 3 and 4) mechanically coupled to the lid assembly (62) proximate the exhaust vent (142), wherein the at least one control mechanism (144) is configured to […] selectively cover a portion of the exhaust vent (142) to control an airflow therethrough. (Bogdon, para. [0063] and Figure 3). 
However, Bogdon does not explicitly teach that the mechanical air flow indicator (144) slides along the lid assembly (62).
Bryce teaches exhaust vents (138) that are opened or closed “to any continually varying degree by sliding exhaust vent actuator (146) to cause vent shutter (148) to slide relative to the lid … [and] change[] the effective orifice size of the exhaust vents accordingly.” (Bryce, para. [0040], see also, Figure 12). 
Accordingly, it would have been obvious at the time the invention was filed for a person of ordinary skill in the art to attach an exhaust vent 138 with a slidable shutter 148 to mechanically control the exhaust through the lid assembly to continuously control the varying degree of venting through the lid assembly and thereby control the smoke accumulation within the cooking chamber. (Id.)

Response to Arguments
 	Applicant's arguments filed on 05/12/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant response to objections to the specification on page 9 of remark.
 	In response, the amendment to specification overcome the specification objections. Thus, specification objection has been withdrawn.  
 	(2) Applicant argues “35 USC 103 … Applicant respectfully submits that Bogdon does not teach or disclose the smoker assembly of claim 1, and in particular, Bogdon does not teach or disclose a body portion of the smoker assembly comprising at least one air inlet vent defined therethrough proximate said top end; and at least one air inlet duct coupled to said body portion, wherein said air inlet duct comprises a first opening configured to align with said air inlet vent and a second opening configured to be positioned proximate said bottom end. The duct 88 of Bogdon is formed by the primary housing walls 54, 56, 58 and 60 and smoke chamber walls 54', 56', 58' and 60' whereas the least one air inlet duct of claim 1 is a separate element from the body portion of the smoker assembly. Furthermore, unlike claim 1, the duct 88 of Bogdon is not configured to align with said air inlet vent and a second opening configured to be positioned proximate said bottom end. Instead, the duct 88 of Bogdon surrounds the entire smoke chamber and the primary housing of Bogdon” on page 13 of remark. 
 	In response, examiner respectfully disagrees because with respect to the first part of argument that Bogdon does not teaches entire limitation of claim 1 (as recited above in the applicant remark). However, Bogdon teaches all the features of claim limitation as set forth in claim 1 above (See 37 CRF 1.111).   With respect to the second part of argument such that the “whereas the least one air inlet duct of claim 1 is a separate element from the body portion of the smoker assembly”. However, the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In this case, the claim does not require the at least one air inlet duct separate from the body portion of the smoker assembly. With respect to the third argument that “the duct 88 of Bogdon is not configured to align with said air inlet vent and a second opening configured to be positioned proximate said bottom end”. However, fig.3 shows the duct 88 at bottom portion of a chamber. Although fig.3 is not clearly showing that the duct 88 extending upward for connecting the air inlet vent 40, however, fig.4, 88 clearly showing that the inlet vent 40 connected to the chamber wall and in fluid communication (para.0073) with the duct (fig.3-4, 88) such that at least a top portion of the duct 88 align with the inlet vent 40 in order to form a fluid communication port.  
(3) Applicant states “As a result, amended claim 1 is submitted to be nonobvious in view of and patentable over Bogdon … from amended claim 1 and are submitted to be patentable for at least the same reasons” on page 13 of remark.
In response, examiner respectfully disagrees because there is no amendment with respect to claim 1. 




Additional References
Examiner notes U.S. Patent No. 4,979,436 to McGowan titled “Smoking and Baking Apparatus” and U.S. Patent No. 7,681,493 to Moore titled “Outdoor Smoking System,” which have not been relied upon in this Office Action but are hereby made of record.


Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761